Title: From George Washington to New York Officer Commanding at Croton River, 3 January 1783
From: Washington, George
To: Officer Commanding at Croton River, New York


                        
                            Sir
                             3 January 1783
                        
                        As I have thought proper to direct that in future & until further orders
                            Flags of Truce properly authenticated & conducted agreeably to the Rules of War may be received at the New Bridge
                            on the Croton; & that Flags may also be sent from thence into the British Lines under certain limitations; you
                            will be pleased to observe the following Regulations in conducting this business (viz).
                        All Flags from the Enemy are to be stopped at the Bridge, the Letters & Papers received, and the
                            bearer or bearers discharged & sent back as soon as conveniently may be—while the person or persons who come with
                            the Flag remain there, he or they are to be constantly in the charge of a Commissd or Non Commissd Officer; and whenever
                            it may be thought necessary a guard will also be ordered to prevent a removal from the quarters assigned, or any kind of
                            improper or illicit intercourse with the Inhabitants of the Country.
                        It need not be suggested that all Persons coming under the sanction of a Flag & demeaning themselves
                            properly, ought to be treated with Civility—but no Military characters are on any pretext to be suffered to come any
                            farther within our out Posts than is necessary for their accomodation; Nor are any Citizens or persons of any discription
                            whatsoever (except Prisoners of War exchanged or on parole) coming in this manner from the British Lines to be admitted
                            into any of the United States, without the special Permission of Congress, or the Supreme Executive of the State into
                            which they wish to go—All others are to be remanded to the Enemy’s Lines.
                        Flags are to be granted by you only in consequence of Orders from Congress, the Secrry at War, the Executive
                            of either of the States or myself. All Letters and Papers that are to be sent in by Flag, must be previously examined at
                            Head Quarters, except such as may be forwarded by some of the authorities before mentioned, or written by persons who have
                            Passports from them, or the business relative to which permission for Flags was on to them. You will suffer no Article of
                            goods or Merchandize to come out by Flag: and all Letters Dispatches &c. brought by such conveyance are to
                                be forwarded to Head Quarters for inspection; except such as are addressed to Congress, the Secry
                            at War or Chief Magistrate of some of the United States. Given under my hand at Head Quarters Newburgh Janry 3 1783.
                        
                            P.S. This Order to be delivered over to the relieving Officer from time to time.
                        
                    